UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-21467 PACIFIC ETHANOL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-2170618 (I.R.S. Employer Identification No.) 400 Capitol Mall, Suite 2060, Sacramento, California (Address of principal executive offices) 95814 (zip code) (916) 403-2123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of August 8, 2008, there were 57,877,896 shares of Pacific Ethanol, Inc. common stock, $0.001 par value per share, outstanding. PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. Consolidated Balance Sheets as of June 30, 2008 (unaudited) and December 31, 2007 F-1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2008 and 2007 (unaudited) F-3 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2008 and 2007 (unaudited) F-4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 (unaudited) F-5 Notes to Consolidated Financial Statements (unaudited) F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 17 Item 4T. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 19 Item 4. Submission of Matters to a Vote of Security Holders. 19 Item 5. Other Information. 20 Item 6. Exhibits. 20 Signatures 22 Exhibits Filed with this Report PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PACIFIC ETHANOL, INC. CONSOLIDATED BALANCE SHEETS (in thousands) June 30, December 31, ASSETS 2008 2007 (unaudited) * Current Assets: Cash and cash equivalents $ 19,102 $ 5,707 Investments in marketable securities 7,555 19,353 Accounts receivable, net (including $0 and $7 as of June 30, 2008 and December31, 2007, respectively, from a related party) 35,804 28,034 Restricted cash 8,349 780 Inventories 38,486 18,540 Prepaid expenses 1,378 1,498 Prepaid inventory 5,474 3,038 Derivative instruments 147 1,613 Other current assets 3,779 3,630 Total current assets 120,074 82,193 Property and equipment, net 560,860 468,704 Other Assets: Goodwill — 88,168 Intangible assets, net 5,934 6,324 Other assets 9,125 6,211 Total other assets 15,059 100,703 Total Assets $ 695,993 $ 651,600 *Amounts derived from the audited financial statements for the year ended December 31, F-1 PACIFIC ETHANOL, INC. CONSOLIDATED BALANCE SHEETS (CONTINUED) (in thousands, except par value and shares) June 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY 2008 2007 (unaudited) * Current Liabilities: Accounts payable – trade $ 17,622 $ 22,641 Accrued liabilities 9,633 8,526 Accounts payable and accrued liabilities – construction-related 47,128 55,203 Contract retentions 3,426 5,358 Other liabilities – related parties 255 900 Current portion – notes payable 43,800 11,098 Short-term note payable 3,000 6,000 Derivative instruments 10,240 10,353 Total current liabilities 135,104 120,079 Notes payable, net of current portion 194,614 151,188 Other liabilities 2,822 1,965 Total Liabilities 332,540 273,232 Commitments and Contingencies (Note 10) Noncontrolling interest in variable interest entity 49,957 96,082 Stockholders’ Equity: Preferred stock, $0.001 par value; 10,000,000 shares authorized; Series A: 7,000,000 shares authorized; 0 and 5,315,625 shares issued and outstanding as of June 30, 2008 and December31, 2007, respectively; — 5 Series B: 3,000,000 shares authorized; 2,346,152 and 0 shares issued and outstanding as of June 30, 2008 and December 31, 2007, respectively 2 — Common stock, $0.001 par value; 100,000,000 shares authorized; 57,877,896 and 40,606,214 shares issued and outstanding as of June 30, 2008 and December31, 2007, respectively 58 41 Additional paid-in capital 477,382 402,932 Accumulated other comprehensive income (loss) 1,097 (2,383 ) Accumulated deficit (165,043 ) (118,309 ) Total stockholders’ equity 313,496 282,286 Total Liabilities and Stockholders’ Equity $ 695,993 $ 651,600 *Amounts derived from the audited financial statements for the year ended December 31, F-2 PACIFIC ETHANOL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Net sales $ 197,974 $ 113,763 $ 359,509 $ 213,005 Cost of goods sold 197,531 102,642 343,408 186,543 Gross profit 443 11,121 16,101 26,462 Selling, general and administrative expenses 7,678 8,320 17,544 17,822 Goodwill impairment — — 87,047 — Income (loss) from operations (7,235 ) 2,801 (88,490 ) 8,640 Other income (expense), net 889 1,235 (1,410 ) 1,310 Income (loss) before noncontrolling interest in variable interest entity (6,346 ) 4,036 (89,900 ) 9,950 Noncontrolling interest in variable interest entity (1,987 ) (1,880 ) 46,416 (4,819 ) Net income (loss) before provision for income taxes (8,333 ) 2,156 (43,484 ) 5,131 Provision for income taxes — Net income (loss) $ (8,333 ) $ 2,156 $ (43,484 ) $ 5,131 Preferred stock dividends $ (1,388 ) $ (1,050 ) $ (2,489 ) $ (2,100 ) Deemed dividend on preferred stock (761 ) — (761 ) — Income (loss) available to common stockholders $ (10,482 ) $ 1,106 $ (46,734 ) $ 3,031 Net income (loss) per share, basic $ (0.23 ) $ 0.03 $ (1.08 ) $ 0.08 Net income (loss) per share, diluted $ (0.23 ) $ 0.03 $ (1.08 ) $ 0.08 Weighted-average shares outstanding, basic 46,455 39,894 43,254 39,784 Weighted-average shares outstanding, diluted 46,455 40,273 43,254 40,256 See accompanying notes to consolidated financial statements. F-3 PACIFIC ETHANOL, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (unaudited, in thousands) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Net income (loss) $ (8,333 ) $ 2,156 $ (43,484 ) $ 5,131 Other comprehensive income (loss), net of tax: Net change in the fair value of derivatives 4,029 (973 ) 3,480 (1,731 ) Comprehensive income (loss) $ (4,304 ) $ 1,183 $ (40,004 ) $ 3,400 See accompanying notes to consolidated financial statements. F-4 PACIFIC ETHANOL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended June 30, 2008 2007 Operating Activities: Net income (loss) $ (43,484 ) $ 5,131 Adjustments to reconcile net income (loss) to cash (used in) provided by operating activities: Goodwill impairment 87,047 — Depreciation and amortization of intangibles 10,832 9,176 (Gain) loss on disposal of equipment (78 ) 84 Amortization of deferred financing fees 918 1,857 Non-cash compensation and consulting expense 1,456 1,214 Loss on derivatives 4,832 844 Noncontrolling interest in variable interest entity (46,416 ) 4,819 Bad debt expense 62 48 Changes in operating assets and liabilities: Accounts receivable (7,832 ) 10,094 Restricted cash (7,569 ) (908 ) Inventories (19,946 ) (12,196 ) Prepaid expenses and other assets (2,941 ) (1,953 ) Prepaid inventory (2,436 ) (1,725 ) Accounts payable and accrued expenses (10,032 ) (3,872 ) Accounts payable, and accrued expenses-related party (645 ) (5,315 ) Net cash (used in) provided by operating activities (36,232 ) 7,298 Investing Activities: Additions to property and equipment (103,692 ) (89,728 ) Proceeds from sales of available-for-sale investments 11,798 24,313 Proceeds from sale of equipment 206 10 Increase in restricted cash designated for construction projects — (11,814 ) Net cash used in investing activities (91,688 ) (77,219 ) Financing Activities: Proceeds from borrowing 81,891 81,500 Net proceeds from issuance of preferred stock and warrants 45,473 — Net proceeds from issuance of common stock and warrants 26,694 — Proceeds from exercise of warrants and stock options — 1,792 Principal payments paid on borrowings (8,799 ) (6,978 ) Cash paid for debt issuance costs (838 ) (9,988 ) Preferred share dividend paid (2,489 ) (2,100 ) Dividend paid to noncontrolling interests (617 ) (2,429 ) Net cash provided by financing activities 141,315 61,797 Net increase (decrease) in cash and cash equivalents 13,395 (8,124 ) Cash and cash equivalents at beginning of period 5,707 44,053 Cash and cash equivalents at end of period $ 19,102 $ 35,929 Supplemental Information: Interest paid ($7,072 and $3,262 capitalized) $ 8,271 $ 3,688 Non-Cash Financing and Investing activities: Accrued additions to property and equipment $ 8,075 $ 16,146 Transfer of deposit to property and equipment $ — $ 8,977 Capital lease $ 37 $ 203 Par value of common stock issued for conversion of preferred stock $ 11 $ — Deemed dividend on preferred stock $ 761 $ — See accompanying notes to consolidated financial statements. F-5 PACIFIC ETHANOL, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. ORGANIZATION AND BASIS OF PRESENTATION. Organization and Business – The consolidated financial statements include the accounts of Pacific Ethanol, Inc., a Delaware corporation, and all of its wholly-owned subsidiaries, including Pacific Ethanol California, Inc., a California corporation, Kinergy Marketing LLC, an Oregon limited liability company (“Kinergy”) and the consolidated financial statements of Front Range Energy, LLC, a Colorado limited liability company (“Front Range”), a variable interest entity of which Pacific Ethanol, Inc. owns 42% (collectively, the “Company”). The Company produces and sells ethanol and its co-products, including wet distillers grain (“WDG”), and provides transportation, storage and delivery of ethanol through third-party service providers in the Western United States, primarily in California, Nevada, Arizona, Oregon, Colorado, Idaho and Washington. The Company sells ethanol to gasoline refining and distribution companies and WDG to dairy operators and animal feed distributors. The Company produces its ethanol and co-products through its three ethanol plants. Its Madera plant, located in Madera, California, with annual production capacity of up to 40 million gallons, has been in operation since October 2006. Its Columbia plant, located in Boardman, Oregon, with annual production capacity of up to 40 million gallons, has been in operation since September 2007. And its Magic Valley plant, located in Burley, Idaho, with annual production capacity of up to 60 million gallons, has been in operation since April 2008. In addition, the Company owns a 42% interest in Front Range, which owns a plant located in Windsor, Colorado, with annual production capacity of up to 50 million gallons. The Company is constructing its Stockton plant, located in Stockton, California, which is expected to commence operations in the third quarter of 2008. On June 11, 2008, the Company appointed Michael D. Kandris as a member of its Board of Directors. Basis of Presentation–Interim
